Title: To Benjamin Franklin from Benjamin Webb, 7 July 1783
From: Webb, Benjamin
To: Franklin, Benjamin


          
            Dear Sir
            Geneva July 7th: 1783.
          
          So peculiarly a good Opportunity as by the hands of your amiable Grandson, I could not
            let slip, without thanking you for the Favour of your Letter by Mr. Pigot. I am much obliged by those Terms
            of respect & Sentiments of Good-will you are so Kind to express relative to Me &
            Mine. I still wait the happy Issue. No material Alteration has yet happen’d in the
            health of my dear little Woman.
          Your Taste for the enjoyment of Retirement and Leisure in the decline of Life, has
            certainly met with an Interuption—But, of important Magnitude—and Providence has crown’d
            It with a Success the Glory of which will never die. Distant Ages will immortalize the
            Negociations of your latter days by perpetual Commemmoration. I heartily congratulate
            you my dear Sir on these great Events—and hope my native Country will yet learn the
            Wisdom to be good—and thereby still continue to be one Asylum for the Sons of Liberty. A
            defection in the Quantum of real Worth, I take to be at the Foundation of all the Evils
            as a Nation we have suffer’d, & are but too surely still threatned with. Pray God
            avert them!
          It is not the least Compliment to the Bearer of this to say that his Sweetness of
            Temper & amiableness of Manners has render’d him here as universally beloved as
            Known, & promises fair to be his portion under whatever Climate his Lott is cast. I
            was rejoiced that you had Sent for him, on many Accounts, particularly on that of a
            seeming present Delicacy of Health, which by being properly attended to now, may make
            him rich as is his Grandfather in this respect, at a very distant Period. I heartily
            wish It. Being with the greatest Respect Dear Sir Yr. much obliged & most Obedient
            hble Servt
          
            B: Webb.
          
          
          
            Mr. Pigot gave me hopes we had some Chance of the pleasure to See
              you in this part of the World. Have you laid aside all thoughts of It?—or rather, does
              not the Termination of your great Negociation afford the Opportunity, as well as point
              out the propriety of relaxing a little with the calm Scenes of Nature in this fine
              Country?
          
         
          Notation: B Webb
        